DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
This is a Non-Final Office Action in response to the RCE filed on 4/30/2021.    Claims 1-25, 27, 29-41, 44, and 47 were previously cancelled.  Claims 26 and 28 have been amended.  Claims 50 and 51 are new.  Therefore claims 26, 28, 42, 43, 45, 46, and 48-51 are pending and addressed below.
Response to Arguments
Applicant's arguments filed on 4/30/2021 have been fully considered but they are not persuasive.
On pages 5-7, the Applicant argues that claims 26 and 28 are patentable over the Simpson reference because Simpson uses a pair of computing devices that are in communication, rather than performing both the reading step and the comparing steps by the wireless communication device and states, “Because amended claim 26 requires both the "reading" step and the "comparing" step to be "by the wireless communication excludes Simpson's two-computer system, Simpson cannot appropriately be used as a primary reference to reject claim 26 or claim 28. Simpson's two- computer system should not be used to reject a claim that clearly excludes Simpson's important component -- the two-computer system. Moreover, eliminating Simpson's two-computer system would impermissibly change the principle of operation of Simpson. In an obviousness context "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." (MPEP § 2143.01.VI). As clear from the explanation of Simpson above, the two-computer system is an important principle of operation of Simpson's system. Accordingly, especially in view of the transitional phrase "consisting essentially of," modifying Simpson to destroy its two-computer system, including the communications, would impermissibly change its principle of operation, which is explained above.”  The Examiner respectfully disagrees.  Per MPEP 2111.03 III, “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of the claim must be read in light of the specification.”  There is nothing in the Specification that would suggest “that the introduction of additional steps or components would materially change the characteristics of applicant’s invention”.  Paragraph 0088 states “At step 345, the location of the package may be compared to known locations of authorized sellers (e.g., vendors and/or retailers). For example, the database 230 may contain a list of addresses of authorized retailers of a given product.” So [0088] explains that the computing device uses Database 230, that is remote from the computing device, based on figure 14, to compare locations.  The computing device does not compare the location on its own, it uses an outside device, i.e. Database 230 to make the comparison.  The comparing step is done with the help of a second device. The Applicant’s arguments go against what is explained in [0088].  Therefore, the Applicant’s arguments are not persuasive.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, "consisting essentially of" will be construed as equivalent to "comprising."
Claim Objections
Claim 49 is objected to because of the following informalities:  
Claim 49 recites, “The method of claim 26, wherein the step of determining the authenticity includes assessing the shape of the package for authenticity”.  Claim 26, on which claim 49 depends, does not have any limitations with the word “shape”.  So it is believed that claim 49 should recite, “includes assessing a shape of the package for authenticity”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites, “The method of claim 26, wherein assessing the shape includes comparing an image of at least one of the shape of the product and the shape of the package with a stored image on the wireless communication device.”  It is unclear to which “assessing the shape” limitation in claim 26 this claim is referring since the “wherein assessing the shape” limitation is no longer a limitation of claim 26.  Therefore, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 102(a) as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761).

Regarding claim 26, Simpson teaches
a method of validating a product’s authenticity using a wireless communication device having a global positioning system (GPS), the method consisting essentially of (abstract, [0011], [0019], [0022]):
reading, by the wireless communication device, a unique code on a package that contains the product ([0020] "In practice, a customer or other party situated at a given location may physically manipulate the product to view the verification code 132. The customer or other party may then use his or her personal computing device, such as a cell phone or laptop computer, to transmit verification code 132 and location data 134 to computing device 100 along with a verification request 130." See also [0018].);
in response to the reading step, identifying a geographic location of the wireless communication device using the GPS ([0019] "Location data 134 may be any information sufficient to identify the physical location of the product when the customer or other party provides code 132 to computing device 100. For example, location data 134 may be a set of Global Positioning Satellite (GPS) coordinates obtained using GPS hardware included in a computing device of the customer or other party inspecting the product. In such embodiments, when scanning or otherwise receiving entry of code 132, the customer's computing device may utilize its GPS hardware to determine a current GPS location and may then forward this location to computing device 100 as location data 134.").
Simpson does not explicitly teach
comparing, by the wireless communication device, the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product; and  
determining the authenticity of the product based on the comparing step.
However, Mohan teaches
comparing, by the wireless communication device, the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product; and  
determining the authenticity of the product based on the comparing step ([0053] "The cell phone provides the ability to send location and time combined with the right action code in a SMS message to request position validation." 0054] "FIG. 4 shows how the information pertaining to an item sold at a location at particular time can be obtained  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way that a product is authenticated of Simpson with the product validation system of Mohan, by adding comparing, by the wireless communication device, the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product; and  determining the authenticity of the product based on the comparing step, as taught by Mohan, in order to overcome the problem of unauthorized selling of any product and to ensure authorized sales from authorized locations at authorized times (Mohan, [0019] and [0021]).

Claim 28 is rejected under 35 U.S.C. 102(a) as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Suro (P. G. Pub. No. 2013/0073431).

Regarding claim 28, Simpson teaches
a system configured to validate a product’s authenticity using a wireless communication device having a global positioning system (GPS), the system comprising (abstract, [0011], [0019], and [0022]):
a package, the package including a unique code ([0020] "In practice, a customer or other party situated at a given location may physically manipulate the product to view the verification code 132. The customer or other party may then use his or her personal computing device, such as a cell phone or laptop computer, to transmit verification code 132 and location data 134 to computing device 100 along with a verification request 130." See also [0018].).
Simpson does not explicitly teach
an application configured to run on the wireless communication device in response to the wireless communication device reading the unique code, the application further being configured to:
identify a geographic location of the wireless communication device using GPS;
compare the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product;
and determine the authenticity of the product based on the comparing step, However, Mohan teaches
identify a geographic location of the wireless communication device using GPS;
compare the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product;
and determine the authenticity of the product based on the comparing step ([0053] "The cell phone provides the ability to send location and time combined with the right action code in a SMS message to request position validation." [0054] "FIG. 4 shows how the information pertaining to an item sold at a location at particular time can be obtained by combining the item number, location, time, and date data, as the vendor 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way that a product is authenticated of Simpson with the product validation system of Mohan, by adding identify a geographic location of the wireless communication device using GPS;
compare the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product; and determine the authenticity of the product based on the comparing step, as taught by Mohan, in order to enable lawful selling and to enable authenticated users to dispense loaded items (Mohan, [0019] and [0020]).
Simpson and Mohan do not explicitly teach
an application configured to run on the wireless communication device in response to the wireless communication device reading the unique code, the application further being configured to:
However, Suro teaches
an application configured to run on the wireless communication device in response to the wireless communication device reading the unique code, the application further being configured to (abstract, Fig. 3, [0022]-[0023]):
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Simpson and 

Claims 42  and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Levine (WO2006/046992).

Regarding claim 42, Simpson and Mohan teach all of the claimed features as discussed above. Simpson and Mohan do not explicitly teach
the method of claim 26 wherein assessing the shape includes comparing an image of at least one of the shape of the product and the shape of the package with a stored image on the wireless communication device.
However, Levine teaches
the method of claim 26 wherein assessing the shape includes comparing an image of at least one of the shape of the product and the shape of the package with a stored image([0025], [0027], [0029]).
Levine uses a second computer system to compare the stored image with the package image, but does not explicitly teach that the second computer system is a wireless communication device.  However, Simpson explains that the authentication can be done by a wireless communication device such as a notebook computer in [0013].


Regarding claim 49, Simpson and Mohan teach all of the claimed features as discussed above. Simpson and Mohan do not explicitly teach
the method of claim 26, wherein the step of determining the authenticity includes assessing the shape of the package for authenticity.
However, Levine teaches
the method of claim 26, wherein the step of determining the  authenticity includes assessing the shape of the package for authenticity ([0013], [0025], [0027], [0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication systems of Simpson and Mohan, with the authentication system of Levine, by adding wherein the step of determining the  authenticity includes assessing the shape of the package for authenticity, as taught by Levine, for security screening of cargo or packages prior to shipping of the cargo or packages on a commercial carrier and to identify contents of the package that have been altered after packing (Levine, [0014]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Levine (WO2006/046992), in further view of Miolla (P. G. Pub. No. 2002/0146146).

Regarding claim 43, Simpson, Mohan, and Levine teach all of the claimed features as discussed above. Simpson, Mohan, and Levine do not explicitly teach
the method of claim 42, further comprising scanning the package for a covert image watermark.
However, Miolla teaches
the method of claim 42, further comprising scanning the package for a covert image watermark ([0029] "An inspector system is now described with reference to FIG. 2. An input device 10 captures an image of merchandise 1. Merchandise 1 includes a digital watermark embedded therein. As discussed above, merchandise 1 can be directly or indirectly watermarked." Paragraph [0008] explains that the digital watermark is hidden in some other object. Paragraph [0010] explains that the watermark is part of an image.  Therefore, it is a covert image watermark. See also [0011], [0022], and [0037].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication systems of Simpson, Mohan, and Levine with the authentication system of Miolla by adding wherein scanning includes checking for a covert image watermark, as taught by Miolla, .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Suro (P. G. Pub. No. 2013/0073431), in further view of Levine (WO2006/046992).

Regarding claim 45, Simpson, Mohan, and Suro teach all of the claimed features as discussed above. Simpson, Mohan, and Suro do not explicitly teach
the system of claim 28, wherein the application is configured to compare an image of at least one of the shape of the product and the shape of the package with a stored image of the wireless communication device.
However, Levine teaches
the system of claim 28, wherein the application is configured to compare an image of at least one of the shape of the product and the shape of the package with a stored image ([0025], [0027], [0029]).
Levine uses a second computer system to compare the stored image with the package image, but does not explicitly teach that the second computer system is a wireless communication device.  However, Simpson explains that the authentication can be done by a wireless communication device such as a notebook computer in [0013].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication systems of .

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Suro (P. G. Pub. No. 2013/0073431), in further view of Miolla (P. G. Pub. No. 2002/0146146).

Regarding claim 46, Simpson, Mohan, and Suro teach all of the claimed features as discussed above. Simpson, Mohan, and Suro do not explicitly teach
the system of claim 28, wherein the application is configured to check for a covert image watermark.
However, Miolla teaches
the system of claim 28, wherein the application is configured to check for a covert image watermark ([0029] "An inspector system is now described with reference to FIG. 2. An input device 10 captures an image of merchandise 1. Merchandise 1 includes a digital watermark embedded therein. As discussed above, merchandise 1 can be directly or indirectly watermarked." Paragraph [0008] explains that the digital watermark 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication systems of Simpson, Mohan, and Suro with the authentication system of Miolla by adding wherein the application is configured to check for a covert image watermark, as taught by Miolla, in order to track inventory as it moves in distribution channels and to track potential counterfeited items (Miolla, abstract).

Claim 48 is rejected under 35 U.S.C. 102(a) as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Suro (P. G. Pub. No. 2013/0073431).

Regarding claim 48, Simpson teaches 
the method of claim 26, further comprising:  wherein after the step of downloading, the steps of identifying are performed by the application on the wireless communication device ([0019]),
Simpson does not explicitly teach
downloading an application to the wireless communication device, wherein the step of reading the unique code is a pre-condition to performing the step of downloading such that the unique code allows the application to be downloaded to the wireless communication device, and the steps of comparing, and determining are performed by the application on the wireless communication device.
However, Mohan teaches
and the steps of comparing, and determining are performed by the application on the wireless communication device ([0053] "The cell phone provides the ability to send location and time combined with the right action code in a SMS message to request position validation." [0054] "FIG. 4 shows how the information pertaining to an item sold at a location at particular time can be obtained by combining the item number, location, time, and date data, as the vendor enters the sale in the device. The item sold, time, and date information from the receipt can be combined with location, time, and date log on the location sensing device, using the time and date as the key, to reconcile with the entries made by the vendor and to validate the product, location, time, and date data 40." See also [0065] and [0067].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way that a product is authenticated of Simpson with the product validation system of Mohan, by adding and the steps of comparing, and determining are performed by the application on the wireless communication device, as taught by Mohan, in order to enable lawful selling and to enable authenticated users to dispense loaded items (Mohan, [0019] and [0020]).
Simpson and Mohan do not explicitly teach
downloading an application to the wireless communication device, wherein the step of reading the unique code is a pre-condition to performing the step of downloading such that the unique code allows the application to be downloaded to the wireless communication device,
However, Suro teaches
downloading an application to the wireless communication device, wherein the step of reading the unique code is a pre-condition to performing the step of downloading such that the unique code allows the application to be downloaded to the wireless communication device (abstract, Fig. 3, [0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Simpson and Mohan, by adding downloading an application to the wireless communication device, wherein the step of reading the unique code is a pre-condition to performing the step of downloading such that the unique code allows the application to be downloaded to the wireless communication device, as taught by Suro, in order to control the product by executing the product control application on the smart phone (Suro, abstract).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Chosson (P. G. Pub. No. 2006/0280331).

Regarding claim 50, Simpson and Mohan teach all of the claimed features as discussed above. Simpson and Mohan do not explicitly teach
wherein the step of determining the authenticity includes assessing at least one of a shape of the product and a shape of the package for authenticity.

wherein the step of determining the authenticity includes assessing at least one of a shape of the product and a shape of the package for authenticity (abstract, [0012]-[0013], and [0018]-[0019].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way that a product is authenticated of Simpson with the product validation system of Mohan and the product authentication of Chosson, by wherein the step of determining the authenticity includes assessing at least one of a shape of the product and a shape of the package for authenticity, in order to authenticate valuable products which need to be protected against counterfeits and to provide additional security (Chosson, [0001], [0002], and [0013].).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Suro (P. G. Pub. No. 2013/0073431), in further view of Chosson (P. G. Pub. No. 2006/0280331).

Regarding claim 51, Simpson, Mohan, and Suro teach all of the claimed features as discussed above. Simpson, Mohan, and Suro do not explicitly teach
wherein the application is configured to assess at least one of a shape of the product and a shape of the package for authenticity.
However, Chosson teaches
wherein the application is configured to assess at least one of a shape of the product and a shape of the package for authenticity (abstract, [0012]-[0013], and [0018]-[0019]. [0104] explains that a software module [application] running on a computing device does the authenticating.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way that a product is authenticated of Simpson with the product validation system of Mohan and the product authentication of Chosson, by wherein the application is configured to assess at least one of a shape of the product and a shape of the package for authenticity, in order to authenticate valuable products which need to be protected against counterfeits and to provide additional security (Chosson, [0001], [0002], and [0013].).

Relevant Prior Art
Even though the following references were not used in the above rejections, they are nonetheless relevant prior art:
Paul (9,721,259) discusses determining the authenticity of a product based on location and physical characteristics of the product 
Smith (2003/0219145) discusses authenticating products through physical characteristics of the surface geometry of the product.
Kulakowski (2008/0168270) discusses that a customer uses their eSafeBuy authenticated cellular telephone to verify that the purchased product they have in their possession is the exact authenticated/certified product that was initially ordered by commencing a real-time product re-authentication.
Wall (2002/0017977) discussed determining the viability of a product using geographic position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE P BRADY/Primary Examiner, Art Unit 3621